Exhibit 10(w)

ONCOR ELECTRIC DELIVERY COMPANY LLC

Executive Change in Control Policy

Effective February 15, 2011

1. Policy Purpose. The purpose of the Oncor Electric Delivery Company LLC
(“Company” or “Oncor”) Executive Change in Control Policy (this “Policy”) is to
establish uniform provisions for the payment of transition benefits to eligible
executives of the Company and any of its consolidated subsidiaries (each a
“Subsidiary”, and together the “Subsidiaries”), in the event of their
termination of employment without Cause (as defined herein) or resignation with
Good Reason (as defined herein) from the Company or a corporation, limited
liability company or other entity resulting from the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company (the “Surviving Corporation”), within twenty-four
(24) months following a Change in Control (as defined herein), which are set
forth herein.

2. Eligible Executives. Employees who are eligible for the benefits provided for
in this Policy (“Eligible Executives”) are employees of the Company and its
Subsidiaries who: (a) immediately prior to the effective time of a Change in
Control are designated by the Company as members of the Company’s Executive
Team, and (b) are not party to an employment or other agreement with the Company
or any of its Subsidiaries pursuant to which the employees may become eligible
for benefits under certain circumstances following a change in control of the
Company, as described in such agreement. The Executive Team shall be comprised
of the Chief Executive Officer of the Company (“Chief Executive”) and the
employees that constitute the senior leadership team and leadership team, as
determined in accordance with the Company’s internal organizational structure;
provided that the Company may determine the specific members of the Executive
Team from time to time, and at any particular time. However, the Company shall,
effective immediately prior to the effective time of a Change in Control,
determine and communicate the list of Eligible Executives, and such
determination shall be final and binding on all parties.

Notwithstanding any other provision of this Policy, absent a Change in Control,
severance benefits for Eligible Executives will be provided under the terms and
conditions of the Oncor Executive Severance Plan and not under this Policy. In
this connection, it is the intent of the Company that Eligible Executives not be
eligible for duplicate severance benefits under multiple plans.

3. Available Benefits. In the event that: (i) an Eligible Executive is
terminated without Cause by the Company, any Subsidiary, a Surviving
Corporation, or any of their respective subsidiaries, or (ii) an Eligible
Executive resigns with Good Reason from his or her employment with the Company,
any Subsidiary, a Surviving Corporation, or any of their respective
subsidiaries, in either the case of (i) or (ii) within twenty-four (24) months
following a Change in Control, the Eligible Executive will, subject to his or
her timely execution of, and subsequently not revoking, the Agreement and
Release provided for in Section 4 hereof, be entitled to receive the following
benefits:

a. Cash Severance Payments. Eligible Executives will receive the following cash
severance benefits:

(i) A one-time lump sum cash severance payment in an amount equal to the greater
of: (A) a multiple of the aggregate of ((i)) the Eligible Executive’s annualized
base salary in effect immediately before the termination or resignation, or the
Executive’s annualized base salary in effect as of the Change in Control,
whichever is greater, plus ((ii)) the Eligible Executive’s target annual
incentive award for the year of the termination or resignation, or (B) the
amount determined under the Oncor



--------------------------------------------------------------------------------

Severance Plan for non-executive employees based on the Eligible Executive’s
annualized base salary in effect immediately before the termination or
resignation, or the Executive’s annualized base salary in effect as of the
Change in Control, whichever is greater. The multiple will be determined as set
forth in the following table, and will be based on the Eligible Executive’s
position with the Company immediately prior to the termination or resignation,
or the Eligible Executive’s position immediately prior to the Change in Control,
whichever position is more senior:

 

Position

 

Multiple of Base Salary

plus

Target Annual Incentive

Chief Executive Officer   2x Member of Executive Team   1x

If the Eligible Executive is terminated or resigns in accordance with this
policy prior to October 10, 2012, a one-time lump sum cash severance payment in
an amount equal to the product of (A) the number of stock appreciation rights
(“SARS”) held by the Eligible Executive, and issued pursuant to the Oncor
Electric Delivery Company LLC Stock Appreciation Rights Plan (the “SARS Plan”),
immediately prior to the Change in Control, multiplied by (B) the difference
between the Fair Market Value (as defined in the SARS Plan) on the date of such
termination or resignation minus the Base Price (as defined in the SARS Plan).

The severance payments described above will be paid to the Eligible Executive
sixty (60) days after his or her termination or resignation (the “Payment
Date”), provided that the Eligible Executive has delivered to the Company, prior
to the Payment Date, a signed and unrevoked Agreement and Release. If the
Eligible Executive has not delivered to the Company a signed and unrevoked
Agreement and Release prior to the Payment Date, the severance payments
described above will not be paid to the Eligible Executive. The severance
payments will be subject to all applicable tax withholdings and, to the extent
permitted by Code Section 409A, may also be reduced by the amount of any
obligations which the Eligible Executive owes to the Company. Such obligations
may include, but not be limited to, some or all of the following:

 

  (1) The entire balance, if any, owed under the Company’s appliance purchase
plan, energy conservation program or employee relocation plan; and

 

  (2) Any amounts owed on Company issued or sponsored travel or credit cards or
any other expenses or payments for which the Company should be reimbursed.

b. Health Care Benefits. Eligible Executives will be eligible for continued
health care coverage under the Company’s health care plans for the applicable
COBRA period. The required contribution by the Eligible Executive for such
continued coverage will be the applicable employee rate, for the period shown in
the following table, unless and until the Eligible Executive becomes eligible
for coverage for a particular type of benefit through employment with another
employer, at which time the required contribution for continuing such benefit
coverage hereunder shall be the applicable COBRA rate for such benefit. The
period of continued health care coverage provided for herein shall run
concurrently with the Eligible Executive’s available COBRA coverage period.

 

2



--------------------------------------------------------------------------------

Position

 

Period of Continued Health

Care Coverage

Chief Executive Officer   18 months Member of Executive Team   18 months

If an Eligible Executive is covered under the Company’s health care plans
through the end of such eighteen (18) month period and the Eligible Executive is
not eligible for coverage for a particular type of benefit through employment
with another employer, then such Eligible Executive may, at the end of such
eighteen (18) month period, continue participation in the Company’s health care
plans at the applicable COBRA rate for such coverage for the period in the
following table:

 

Position

 

Period of Subsidized Premium

for Health

Care Coverage

Chief Executive Officer   18 Months Member of Executive Team   6 Months

The Company shall reimburse the Eligible Executive, on a monthly basis, in an
amount equal to the difference between the applicable employee rate for such
health care coverage and the COBRA rate paid by the Eligible Executive for that
coverage during such subsequent coverage period.

c. Outplacement Assistance. Eligible Executives will be eligible for payment or
reimbursement by the Company of reasonable expenses incurred for outplacement
services performed by an independent executive outplacement consulting firm
selected by the Company, for up to the period set forth in the following chart,
and the cost of outplacement services shall be paid or reimbursed no later than
the end of the second year following the year in which the Eligible Executive
incurred a termination or resignation of employment with the Company or any of
its Subsidiaries:

 

Position

 

Period of Outplacement Services

Chief Executive Officer   18 Months Member of Executive Team   1 Year

d. Final Paycheck and Vacation. Eligible Executives will receive their final
paycheck, as well as pay for vacation, if any, pursuant to the Company’s
standard payroll and/or vacation policy.

e. Other Benefit Plans. Eligible Executives will receive any vested, accrued
benefits to which they have become entitled under any of the Company’s employee
benefit plans covering the Eligible Executive in accordance with and subject to
the respective provisions of such employee benefit plans as they may be amended
from time to time.

f. Tax Gross-up. If any payment, distribution or provision of a benefit
hereunder (a “Payment”) would be subject to an excise tax pursuant to Sections
280G and 4999 of the Internal Revenue Code of 1986, as amended (“Code”), or any
interest or penalties with respect to such excise or other additional tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company, Surviving
Corporation or any Subsidiary, as

 

3



--------------------------------------------------------------------------------

applicable (for purposes of this Section, all such entities are referred to as
the “Gross-up Obligor”) shall pay to the Eligible Executive an additional
payment (“Gross-up Payment”) in an amount such that, after payment by the
Eligible Executive of all taxes (including any interest or penalties imposed
with respect to such taxes), including any income taxes and Excise Taxes imposed
on any Gross-up Payment, the Eligible Executive retains an amount of the
Gross-up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing, however, if the aggregate value of the Payments
(as determined in accordance with Code Section 280G) is less than 110% of the
product (such product to be referred to herein as the “Excise Tax Threshold”) of
three times the Eligible Executive’s “base amount” (as such term is defined in
Code Section 280G), then the Eligible Executive shall not be entitled to a
Gross-up Payment and the Payments shall be reduced by the Company so that their
aggregate value is equal to $1.00 less than the Excise Tax Threshold. If any
payment or benefit intended to be provided under this Policy must be reduced in
accordance with this Section, the Company shall designate the payments and/or
benefits to be so reduced in order to give effect to this Section. The reduction
shall first come from payments or benefits that are not permitted to be valued
under Q&A 24(c) of Treasury regulation Section 1.280G-1 and then by payments or
benefits that are permitted to be valued under Q&A 24(c) of Treasury regulation
Section 1.280G-1. The Gross-up Obligor will coordinate with the Eligible
Executive to make an initial determination as to whether a Gross-up Payment is
required and the amount of any such Gross-up Payment. The Eligible Executive
shall notify the Gross-up Obligor in writing of any claim by the Internal
Revenue Service which, if successful, would require a Gross-up Payment (or a
Gross-up Payment in excess of that initially determined). The Gross-up Obligor
shall notify the Eligible Executive in writing at least ten (10) business days
prior to the due date of any response required with respect to such claim if it
plans to contest the claim. If the Gross-up Obligor decides to contest such
claim, the Eligible Executive shall cooperate with the Gross-up Obligor in such
action; provided, however, the Gross-up Obligor shall bear and pay all costs and
expenses (including additional interest and penalties) incurred in connection
with such action and shall indemnify and hold the Eligible Executive harmless,
on an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of the Gross-up Obligor’s
action. If, as a result of the Gross-up Obligor’s action with respect to any
such claim, the Eligible Executive receives a refund of any amount paid by the
Gross-up Obligor with respect to such claim, the Eligible Executive shall
promptly pay such refund to the Gross-up Obligor. If the Gross-up Obligor fails
to timely notify the Eligible Executive whether it will contest such claim or
the Gross-up Obligor determines not to contest such claim, then the Gross-up
Obligor shall immediately pay to the Eligible Executive the portion of such
claim, if any, which it has not previously paid to the Eligible Executive.

Notwithstanding anything to the contrary in the foregoing provisions of this
Section 3(f), the payment of the Gross-up Payment, if any, shall be made no
later than two (2) and one-half months (1/2) after the end of the calendar year
in which the right to such payment is no longer subject to a “substantial risk
of forfeiture” (as such term is described under Code Section 409A); except if
the Gross-up Payment is a “deferral of compensation” (as such term is described
under Code Section 409A), then the following provisions of this paragraph shall
apply. If the Gross-up Payment is a deferral of compensation, (i) payment of the
portion of the Gross-up Payment that is taxes shall not be made later than
December 31 of the year next following the year in which the Excise Tax is
remitted to the taxing authority; (ii) payment of the portion of the Gross-up
Payment that is interest or penalties incurred by the Eligible Executive with
respect to such taxes shall not be made later than December 31 of the year next
following the year in which the Eligible Executive incurs such interest or
penalties, as applicable; and (iii) reimbursement of expenses incurred due to a
tax audit or litigation addressing the existence or amount of a tax liability,
whether federal, state, local or foreign, shall not be made later than the end
of the year following the year in which the taxes that are the subject of the
audit or litigation are remitted to the taxing authority, or where as a result
of such audit or litigation no taxes are remitted, the end of the year following
the year in which the audit is completed or there is a final nonappealable
settlement or other resolution of the litigation. If the Gross-up Payment is a
deferral of compensation, the amount of interest and penalties

 

4



--------------------------------------------------------------------------------

eligible for payment or reimbursement in any year shall not affect the amount of
such interest and penalties eligible for payment or reimbursement in any other
year, nor shall such right to payment or reimbursement be subject to liquidation
or exchange for another benefit. Notwithstanding the foregoing provisions of
this Section 3(f) that are applicable to deferrals of compensation, if (i) the
Gross-up Payment is a deferral of compensation, (ii) the Eligible Executive is a
“specified employee” under Code Section 409A upon the Eligible Executive’s
termination or resignation of employment, and (iii) all or any portion of the
Gross-up Payment is considered made upon the Eligible Executive’s termination or
resignation of employment, the portion of the Gross-up Payment which is
considered made upon the Eligible Executive’s termination or resignation of
employment shall not be made until the earlier to occur of the Eligible
Executive’s death or the date that is six (6) months and one (1) day following
the Eligible Executive’s termination or resignation of employment.

4. Agreement and Release. Notwithstanding any other provisions of this Policy,
any Eligible Executive’s eligibility for any of the benefits described herein
will be subject to, and conditioned upon, the Eligible Executive executing, and
not subsequently revoking, an Agreement and Release in the form provided by the
Company.

5. Definition of Cause. For purposes of this Policy, a termination for “Cause”
shall mean any one or more of the following: (a) as such term may be defined in
any employment agreement or change-in-control agreement in effect at the time of
termination of employment between the Eligible Executive and the Company, or,
(b) if there is no such employment or change-in-control agreement, “Cause”
means, with respect to a Eligible Executive: (i) if, in carrying out his or her
duties to the Company, Eligible Executive engages in conduct that constitutes
(A) a breach of his or her fiduciary duty to the Company, its Subsidiaries or
their shareholders, (B) gross neglect or (C) gross misconduct resulting in
material economic harm to the Company or its Subsidiaries, taken as a whole, or
(ii) upon the indictment of the Eligible Executive, or the plea of guilty or
nolo contendere by Eligible Executive to, a felony or a misdemeanor involving
moral turpitude.

6. Definition of Good Reason. For purposes of this Policy, the term “Good
Reason” shall mean any one or more of the following events or actions which are
taken without the express, voluntary consent of the Eligible Executive: (a) a
reduction in the Eligible Executive’s base salary, other than a broad-based
reduction of base salaries of all similarly situated executives of the Surviving
Corporation or subsidiary, as applicable, unless such broad-based reduction only
applies to former executives of Oncor; (b) a material reduction in the aggregate
level or value of benefits for which the Eligible Executive is eligible,
immediately prior to the Change in Control, other than a broad-based reduction
applicable on a comparable basis to all similarly situated executives; or
(c) the Eligible Executive is required to permanently relocate outside of a
fifty (50) mile radius of the Eligible Executive’s principal residence in order
to perform his or her duties hereunder.

7. Definition of Change in Control. For purposes of this Policy, the term
“Change in Control” shall mean, in one or a series of related transactions,
(i) the sale of all or substantially all of the consolidated assets or capital
stock of Energy Future Holdings Corp. (“EFH”), Oncor Electric Delivery Company
Holdings LLC (“Oncor Holdings”) or Oncor to a person (or group of persons acting
in concert) who is not an Affiliate of any member of the Sponsor Group (defined
below); (ii) a merger, recapitalization or other sale by EFH Corp., any member
of the Sponsor Group or their Affiliates, to a person (or group of persons
acting in concert) of the common stock of EFH, no par value (“EFH Common Stock”)
that results in more than 50% of the EFH Common Stock (or any resulting company
after a merger) being held by a person (or group of persons acting in concert)
that does not include any member of the Sponsor Group or any of their respective
Affiliates; or (iii) a merger, recapitalization or other sale of EFH Common
Stock by EFH, any member of the Sponsor Group or their Affiliates, after which
the Sponsor Group owns less than 20% of the EFH Common Stock, and has the
ability to appoint less than a

 

5



--------------------------------------------------------------------------------

majority of the directors to the board of directors of EFH (or of any resulting
company after a merger); and with respect to any of the events described in
clauses (i) and (ii) above, such event results in any person (or group of
persons acting in concert) gaining control of more seats on the board of
directors of EFH than the Sponsor Group; provided however, that notwithstanding
the foregoing, (x) clause (i) above shall be deemed not to include any reference
to EFH, and clauses (ii) and (iii) shall not apply, in each case, for purposes
of interpreting the termination or applicability of any puts, calls or release
from transfer restrictions upon Transfers of Oncor Units or equity units of
Oncor Holdings, (y) clause (i) above shall be deemed not to include any
reference to Oncor Holdings for purposes of interpreting the termination or
applicability of any puts, calls or release from transfer restrictions upon
Transfers of Oncor Units and (z) clause (i) above shall be deemed not to include
any reference to Oncor for the purposes of interpreting the termination or
applicability of any puts, calls or release from transfer restrictions upon
Transfer of equity units of Oncor Holdings. For purpose of this policy, “Sponsor
Group” means investment funds affiliated with Kohlberg Kravis Roberts & Co.
L.P., TPG Capital, L.P. and Goldman Sachs & Co., “Transfers” means to, directly
or indirectly, transfer, sell, assign, pledge, hypothecate or otherwise dispose
of Oncor Units, and “Oncor Units” means equity interests in Oncor or any
Affiliate of Oncor (the material assets of which consist only of its direct or
indirect interest in Oncor, or the assets of Oncor) used for the purposes of
effecting a public offering of the vehicle holding the assets of Oncor.
Notwithstanding the foregoing, should a Change in Control occur under clauses
(i) through (iii) above with respect to the assets or capital stock of EFH, a
Change in Control will not be deemed to have occurred unless such Change in
Control would result in the material amendment or interference with the
Separateness Undertakings under Section 10(i)(vi) of the Second Amended and
Restated Limited Liability Company Agreement of Oncor Electric Delivery Company
LLC and any amendments thereto (the “LLC Agreement”), or would adversely change
or modify the definition of an Independent Director under Schedule A to the LLC
Agreement.

8. Successor Bound by Policy. It is the intent of the Company that this Policy
will be assumed by, and be binding upon, a successor employer of an Eligible
Executive following a Change in Control. The Company intends to seek the express
assumption of this Policy by any such successor employer. If a successor
employer fails or refuses to expressly assume this Policy prior to the effective
date of a Change in Control, the Eligible Executives will, effective immediately
prior to the effective time of a Change in Control, be eligible for the benefits
provided for in this Policy upon each of their respective termination or
resignation of employment, with or without Good Reason.

9. Amendments. This Policy may be amended at any time by the Board of Directors
of the Company (“Board”) or a duly authorized committee thereof; provided,
however, that no such amendment that materially adversely affects the benefits
available to Eligible Executives may be made at a time that the Company is in
the process of negotiating, with the approval of the Board or a duly authorized
committee thereof, with a third party pursuant to a letter of intent, memorandum
of understanding, confidentiality agreement or other similar evidence of active
negotiation concerning a potential transaction or event which, if consummated,
would constitute a Change in Control.

10. Code Section 409A.

a. Notwithstanding any provision of this Policy to the contrary, the time and
form of any payment described in this Policy shall be made in accordance with
the applicable Section of the Policy (including expense reimbursements),
provided that with respect to termination or resignation of employment for
reasons other than death, the payment or benefit at such time can be
characterized as a “short-term deferral” for purposes of Code Section 409A or as
otherwise exempt from the provisions of Code Section 409A, or if any portion of
the payment cannot be so characterized, and the Eligible Executive is a
“specified employee” under Code Section 409A, such portion of the payment shall
be delayed until the earlier to occur of the Eligible Executive’s death or the
date that is six (6) months and one (1) day following the Eligible Executive’s
termination or resignation of employment (the “Delay

 

6



--------------------------------------------------------------------------------

Period”). Upon the expiration of the Delay Period, all payments delayed pursuant
to this Section 10 shall be paid or reimbursed to the Eligible Executive in a
lump sum, and any remaining payments shall be payable at the same time and in
the same form as such amounts would have been paid in accordance with the
applicable Section of the Policy. For purposes of the Policy, the terms
“terminated,” “termination from employment,” “resigns for Good Reason,”
“termination or resignation of employment” and variations thereof, as used in
this Policy, are intended to mean a termination of employment that constitutes a
“separation from service” under Code Section 409A.

b. Except as otherwise permitted under Code Section 409A and the guidance and
Treasury regulations issued thereunder, the time or schedule of any payment or
amount scheduled to be paid pursuant to the Policy may not be accelerated.

c. The Policy and the benefits provided hereunder are intended to comply with
Code Section 409A to the extent applicable thereto. Notwithstanding any other
provision of the Policy to the contrary, the Policy shall be interpreted and
construed consistent with this intent. Notwithstanding the foregoing, the
Company shall not be required to assume any increased economic burden in
connection therewith. Although the Company intends to administer the Policy so
that it will comply with the requirements of Code Section 409A, the Company does
not represent or warrant that the Policy will comply with Code Section 409A or
any other provision of federal, state, local, or non-United States law. Neither
the Company, its Subsidiaries, nor their respective directors, officers,
employees or advisers shall be liable to any Eligible Executive (or any other
individual claiming a benefit through an Eligible Executive) for any tax,
interest, or penalties the Eligible Executive may owe as a result of
participation in the Policy, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect any Eligible Executive from the
obligation to pay any taxes pursuant to Code Section 409A.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

/s/ Debra L. Elmer

  Debra L. Elmer   Senior Vice President, Human Resources Date:   February 15,
2011

 

7